 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   JONATHAN GEYER,                                  No. 2:17-cv-0501 JAM AC P
12                      Plaintiff,
13          v.                                        ORDER
14   THOMAS A. FERRARA, et al.,
15                      Defendants.
16

17          By order filed April 17, 2019, plaintiff’s complaint was dismissed and he was given thirty

18   days to file an amended complaint. ECF No. 7. Thirty days have now passed, and plaintiff has

19   not filed an amended complaint or otherwise responded to the court’s order.

20          Accordingly, IT IS HEREBY ORDERED that plaintiff shall file an amended complaint

21   within fourteen days of the service of this order. Failure to file an amended complaint will result

22   in a recommendation that this action be dismissed without further warning.

23   DATED: May 30, 2019

24

25

26

27

28
